UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6779


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

SHAUN EUGENE REED,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.     (3:06-cv-00101-JPB-JES; 3:05-cr-00003-
JPB-1)


Submitted:    January 30, 2009              Decided:   February 10, 2009


Before MICHAEL, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin David Mills, Martinsburg, West Virginia, for Appellant.
Paul Thomas Camilletti, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shaun Eugene Reed seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C.A. § 2255 (West 2000 & Supp.

2008) motion.        The order is not appealable unless a circuit

justice    or    judge   issues       a    certificate     of    appealability.           28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not   issue     absent   “a    substantial        showing       of   the   denial    of    a

constitutional       right.”          28    U.S.C.      § 2253(c)(2)       (2006).        A

prisoner        satisfies      this        standard      by     demonstrating        that

reasonable       jurists      would       find   that    any     assessment     of     the

constitutional      claims      by    the    district     court      is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                              We have

independently reviewed the record and conclude that Reed has not

made the requisite showing.                Accordingly, we deny a certificate

of appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              DISMISSED



                                             2